
	
		I
		112th CONGRESS
		1st Session
		H. R. 1429
		IN THE HOUSE OF REPRESENTATIVES
		
			April 7, 2011
			Mr. Moran (for
			 himself, Mr. Wolf, and
			 Mr. Connolly of Virginia) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide for the compensation of furloughed Federal
		  employees.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Employee Retroactive Pay
			 Fairness Act.
		2.Compensation for
			 furloughed Federal employeesFederal employees furloughed as a result of
			 any lapse in appropriations which begins on or about April 9, 2011, shall be
			 compensated at their standard rate of compensation, for the period of such
			 lapse in appropriations, as soon as practicable after such lapse in
			 appropriations ends.
		
